Considering the parties’ relative circumstances and all of the *1034relevant factors, including the pendente lite award of an attorney’s fee to the plaintiff in the sum of $10,000, the Supreme Court providently exercised its discretion in awarding the plaintiff the sum of only $40,000 in additional attorney’s fees after the parties settled all other issues relating to this action (see Domestic Relations Law § 237 [a]; DeCabrera v CabreraRosete, 70 NY2d 879, 881 [1987]; Ciociano v Ciociano, 54 AD3d 797 [2008]; Sevdinoglou v Sevdinoglou, 40 AD3d 959 [2007]; Levine v Levine, 24 AD3d 625, 626 [2005]; Palumbo v Palumbo, 10 AD3d 680 [2004]). Dillon, J.E, Balkin, Leventhal and Belen, JJ., concur.